Exhibit CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Board of Directors Peapack-Gladstone Financial Corporation: We consent to theincorporation by reference of our report dated February 27, 2007,with respect to theconsolidatedstatementsof income,changes inshareholders' equity,and cashflowsof Peapack-GladstoneFinancial Corporation and subsidiary as of December 31, 2006, which report is incorporated by reference in the Registration Statement on Form S-3 and to the reference to our firm under the heading “Experts” in the prospectus. Our report referred to the Corporation’s adoption of SEC Staff Accounting Bulletin No. 108, “Quantifying the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements” on January 1, /s/ KPMG LLP Short
